Citation Nr: 0942469	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  06-04 054	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for varicose veins.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The appellant had active service from January 1943 to March 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Oakland, California which found that new and material 
evidence had not been received to reopen a claim of 
entitlement to service connection for bilateral varicose 
veins.  

The claim was reopened and was remanded by the Board in 
February 2008 for additional development.  It has now been 
returned for adjudication.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

On the Veteran's VA Form 9, dated in January 2006, he 
indicated that he wanted a travel board hearing at the RO.  A 
hearing was scheduled in July 2007.  The Veteran failed to 
appear for the hearing.  

When this case was previously before the Board in February 
2008, it was noted that a travel board hearing had been 
scheduled and that the Veteran had not appeared for the 
hearing.  The evidence at that time did not reflect any 
reason for his failure to appear.  Evidence added to the file 
since that time includes a July 2007 letter from the Veteran, 
dated 10 days after the scheduled hearing, in which he stated 
that he could not make the trip for the hearing because of 
severe leg cramps that day which rendered him unable to walk.  
He requested that a new hearing be scheduled.  To date, he 
has not been rescheduled for the hearing.  

In light of the above, the case is REMANDED for the following 
action:  

The Veteran should be scheduled for a 
travel board hearing at the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).


